DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 12/15/2020, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claim; therefore, the objections to the claims have been withdrawn.
Applicant’s arguments, see Pages 5-8 of the response, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. §103, have been fully considered and are persuasive.  The amendments to Claims 1 and 15 of the bifurcation being located downstream of outlet guide vanes is not disclosed by the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tortora (US Patent No: 5,610,341).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tortora (US Patent No: 5,610,341).
Regarding Claim 1: Tortora discloses an oil tank filling system (Figure 3, No. 20) for filling an oil tank of a gas turbine engine.  The system comprises an oil tank (18) 
Regarding Claim 2: Tortora discloses the oil tank filling system of Claim 1, wherein the oil tank has an oil tank top and an oil tank bottom and the tank filling port is located on or adjacent the oil tank top (Figure 3).
Regarding Claim 3: Tortora discloses the oil tank filling system of Claim 1, wherein the oil tank is shaped to curve around one side of the engine within the core of the engine (Figure 1).
Regarding Claim 5: Tortora discloses the oil tank filling system of Claim 1, the oil tank filling system including an engine oil filling port (22) for charging the oil filling reservoir with oil (Column 3, Lines 23-24).
Regarding Claim 7: Tortora discloses the oil tank filling system of Claim 1, wherein one or more temperature and pressure sensors (48, 50) are provided alongside sections of the oil tank filling pipe and communicate with a controller to provide an alert should the oil tank filling pipe burst or become blocked (via leads 52a-b; Column 4, Lines 43-44).
Regarding Claim 14: Tortora discloses the oil tank filling system of Claim 1 that includes an oil pump controller that controls the operation of the oil pump in the filling of the oil tank (Column 5, Lines 47-51).
Regarding Claim 16: Tortora discloses a gas turbine engine (Figure 1, No. 10) that includes the oil tank filling system of Claim 1.
Regarding Claim 17: Tortora discloses the gas turbine engine of Claim 16 for an aircraft (Column 2, Lines 1-2) wherein the gas turbine engine comprises an engine core (14) comprising a turbine, a compressor (Column 2, Lines 61-63), a core shaft connecting the turbine to the compressor (an inherent component in a gas turbine engine comprising a turbine and a compressor), and a fan (12) located upstream of the engine core (Figure 1), the fan comprising a plurality of fan blades and a gearbox (16) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Column 2, Lines 64-67).
Regarding Claim 15: Tortora discloses a method of filling an oil tank (18) of a gas turbine engine (10) that is located within a core of the engine (Figure 1).  The method comprises the steps of supplying oil to an oil filling reservoir (30) that is located within a bifurcation (branch extending from reservoir 30) that extends from the core of the engine (Figure 3), wherein the bifurcation is located downstream of outlet guide vanes of the gas turbine engine (Figure 3 – middle and right bifurcations are downstream of the fan casing and thus downstream of outlet guide vanes); and pumping (via pump 32) the oil from the oil filling reservoir through an oil tank filling pipe (44a-e) that leads to a tank filling port on the oil tank that is located within the core of the engine (Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora in view of Walker (US Patent No: 7,377,098).
Regarding Claim 4: Tortora discloses the oil tank filling system of Claim 1; however, Tortora fails to disclose the oil tank be located between opposing outlet guide vanes.
Walker teaches an oil tank filling system (Figure 2), wherein the system comprises an oil tank (60) located between opposing outlet guide vanes (64) (Figure 2).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora in view of Szolomayer (US Patent No: 8,181,746).
Regarding Claim 8: Tortora discloses the oil tank filling system of Claim 1; however, Tortora fails to disclose the oil pump being an auxiliary pump for an auxiliary oil system.
Szolomayer teaches an oil tank filling system comprising an oil pump (Figure 1, No. 24), wherein the oil pump being an auxiliary pump for an auxiliary oil system (Figure 1; Column 2, Lines 46-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the auxiliary oil pump of Szolomayer in for the oil pump of Tortora.  Both oil pumps are known elements, and substituting the auxiliary oil pump of Szolomayer in for the oil pump of Tortora still results in oil being pumped to the oil tank (Column 3, Lines 13-28).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the auxiliary oil pump of Szolomayer in for the oil pump of Tortora.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora in view of Brouillet (US Patent No: 6,793,042).
Regarding Claim 9: Tortora discloses the oil tank filling system of Claim 1; however, Tortora fails to disclose the oil pump being located within the bifurcation.
Brouillet teaches an oil tank filling system comprising an oil pump (Figure 2, No. 50), wherein the oil pump is located within a bifurcation (Figure 2 – pump 50 is on a branch (the bifurcation) extending from reservoir 30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil pump of the system of Tortora located within the bifurcation, as taught by Brouillet, for the purpose of allowing oil to be withdrawn from different portions of the reservoir (Column 3, Lines 29-32).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora and Brouillet as applied to claim 9 above, and further in view of Geidel (US Patent No: 4,887,424).
Regarding Claim 10: Tortora, as modified by Brouillet, discloses the oil tank filling system of Claim 9; however, Tortora fails to disclose the oil filling reservoir being part of the oil pump.
Geidel teaches a system (Figure 2) comprising an oil filling reservoir (20) and an oil pump (21), wherein the oil filling reservoir is part of the oil pump (Figure 2; Column 3, Lines 25-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil filling reservoir of the system of Tortora, as modified by Brouillet, part of the oil pump, as taught by Geidel, for the purpose of saving space within the oil tank filling system (Column 2, Lines 39-40).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora in view of Suciu (US Patent No: 9,194,294).
Regarding Claim 11: Tortora discloses the oil tank filling system of Claim 1, wherein the oil pump pumps oil through the oil tank filling pipe to the tank filling port to fill the oil tank; however, Tortora fails to disclose the oil pump is located within a lower portion of the core.
Suciu teaches an oil tank filling system (Figure 1) for a gas turbine engine, wherein the system comprises an oil pump (Figures 1-4, No. 42a-e) located within a lower portion of a core of the engine (Figure 1 – pump 42a-e, which is located on gearbox 38, is located in the lower half of the core of the engine, i.e. the half beneath pool 37; see Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil pump of the system of Tortora located within a lower portion of the core, as taught by Suciu.  A finite number of predictable solutions with a reasonable expectation of success exist: the oil pump being within either a lower portion of the core or an upper portion of the core, and it has been held that obvious to try is an obvious extension of prior art teachings, i.e. the rationale of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, can support a conclusion of obviousness.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to make the oil pump of the system of Tortora located within a lower portion of the core, as taught by Suciu.  
Regarding Claim 13: Tortora discloses the oil tank filling system of Claim 1; however, Tortora fails to disclose the oil pump being located on the core of the engine.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil pump of the system of Tortora located on the core of the engine, as taught by Suciu, for the purpose of providing the oil to numerous internal and external components during operation (Column 1, Lines 7-13).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora in view of Geidel.
Regarding Claim 12: Tortora discloses the oil tank filling system of Claim 1, wherein the oil pump pumps oil through the oil tank filling pipe to the tank filling port to fill the oil tank; however, Tortora fails to disclose the oil pump is located within an upper portion of the core.
Geidel teaches a system (Figure 2) comprising an oil filling reservoir (20) and an oil pump (21), wherein the oil pump is located within an upper portion of a core of the engine (Figure 2 – pump 21 is located in the upper half of the engine above the drive shaft 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil pump of the system of Tortora located within an upper portion of the core, as taught by Geidel.  A finite number of predictable solutions with a reasonable expectation of success exist: the oil pump being within either a lower portion of the core or an upper portion of the core, and it has been held that obvious to try is an obvious extension of prior art teachings, i.e. the rationale of .  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an oil tank filling system comprising a bifurcation located downstream of outlet guide vanes, wherein the bifurcation has a bifurcation base attached to a fan case of a gas turbine engine, the fan case being covered by a nacelle, and an engine oil filling port being located on said bifurcation base and accessed through an opening in the fan nacelle.  Tortora and Suciu both disclose oil tank filling systems with bifurcations for gas turbine engines; however, Tortora fails to disclose the bifurcation having a bifurcation base attached to a fan case covered by a nacelle and an engine oil filling port located on said bifurcation base and accessed through an opening in said nacelle, and Suciu fails to disclose the bifurcation being downstream of outlet guide vanes.  The prior art fails to disclose an oil tank filling system as claimed; therefore, Claim 6 comprises allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL L SEHN/Examiner, Art Unit 3745